Title: To James Madison from William C. C. Claiborne, 4 August 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


4 August 1804, New Orleans. “Since my letter of the 1st. instant, the Captain of the privateer, has shewn me the papers of the prize brig Active, from which it appears, that she was built at St. Johns New Brunswick, and is the property of William Pagan, Robert Pagan and Thomas Pagan Merchants of said place.
“The Active was commanded by a Captain Rasor, and when taken by the Privateer was on her passage from Jamaica to London with a valuable cargo. This vessel being fraudulently entered at a Neutral port as a Merchantman and her cargo actually sold, I deemed it proper to direct a seizure of the same and a copy of my order to the Marshal to that effect is herewith enclosed No. 1. I conceived that a redelivery of the prize to the captors, and ordering them away would not have been an adequate punishment for their fraudulent proceeding; a proceeding which had it succeeded, might hereafter have subjected the United States, to the payment of the value of the cargo, to its owners or the Underwriters. Fearful lest the cargo of the prize might suffer injury by remaining longer on board, I have directed it to be discharged and Stored; but for further information on this point I refer you to the documents enclosed Nos. 2. 3. & 4. The original agreement between Mr Jones and the Captors for the sale of the prize was in the French language, but I have obtained a correct translation thereof, and of which the paper No. 5 is a copy.
“The conduct of the privateer in relation to the American brig seems highly exceptionable; the deposition enclosed No. 6, will give you the particulars. I sent on yesterday for the Owner and Captain of the privateer and told them that, neither themselves nor vessel must depart this city, until the affair of the American brig was elucidated. They stated that the American vessel was from Port-au-prince and engaged in a contraband trade; that she had been captured by a French privateer, recaptured by a British Frigate and carried into Jamaica, and on her passage from thence to Norforlk [sic] they had taken her, all which will appear from her papers which are to be laid before me; they represent further that she was not run aground from design; and after the cargo was landed, she caught on fire accidentally. Such are the facts which these men state, and which they promise to prove; but my impression is, that the statement made by Johnson the deponent is literally correct. The man of the name of Jourdan mentioned by Johnson as having assisted in the landing &c of the cargo of the brig is an inhabitant of this city, and it is my intention to have him brought before me, on Monday next, and make him give security to appear, whenever he may hereafter be called upon, to answer for his agency in this business. It is my duty further to advise you, that information having been received, that two English ships now in this port were recently taken from the French on the coast of Africa and (without a previous condemnation) had proceeded with their cargo’s to this port, I immediately caused the ⟨cap⟩tains and Consignees of said Ships to be brought before me; but after due examination of them and their papers it appearing that the vessels in question had been regularly condemned and British Registers and Letters of Marque obtained: I saw no ground for further interference on my part.
“Had this recent attempt to make New-Orleans an Asylum for prizes and a warehouse for their cargos succeeded, the example would probably have been followed; the vigilance of the local Government, perhaps its integrity might have been questioned, and the commerce of Louisiana ceased to have been respected. A desire to produce effects and impressions quite the reverse of these, and at the same time faithfully to discharge my duty, dictated the measures which have been taken; and I rely with confidence on receiving the President’s approbation.”
Adds in a postscript: “The American brig was called the Mary belonging to Norfolk in Virginia, the Captain’s name not positively recollected, but supposed to be either Jones or Linn. The crews of both vessels were treated with humanity.
“The cargo of the American brig it is said, has been taken possession of by the Spaniards and will be carried to Pensacola; I shall write to Governor Folch, and request, that the proceeds of the same, may not be appropriated until the owners of the brig may have time to lay in their claim for the same.”
 